
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.37



SECOND AMENDMENT AND WAIVER


        SECOND AMENDMENT AND WAIVER (this "Amendment") dated as of August 11,
2003 among FIRST HORIZON PHARMACEUTICAL CORPORATION (the "Borrower"), LASALLE
BANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"), and the LENDERS signatory hereto.

        WHEREAS, the Borrower, the Administrative Agent and the Lenders entered
into a Credit Agreement dated as February 11, 2003 as amended by a First
Amendment thereto dated as of March 3, 2003 (as amended, the "Credit
Agreement"); and

        WHEREAS the Borrower has requested that the Required Lenders amend the
Credit Agreement to amend certain covenants and waive certain covenant defaults;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

        1.    Definitions.    Terms defined in the Credit Agreement and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement and terms defined in the introductory paragraphs or other
provisions of this Amendment shall have the respective meanings attributed to
them therein. In addition, the following terms shall have the following meanings
(terms defined in the singular having a correlative meaning when used in the
plural and vice versa):

        "Effective Date" shall mean August 11, 2003, if this Amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders.

        2.    Amendment to Credits Agreement.    

        2.1.    Amendment to Credit Agreement.    Section 9.3 of the Credit
Agreement is hereby amended with effect from and after the Effective Date by
deleting everything appearing after the phrase "Wholly-Owned Subsidiary of the
Borrower" therein and adding the following clause before the period appearing
therein:

"and except that the Borrower may repurchase its outstanding capital stock in an
aggregate amount not to exceed $7,900,000 during the term of this Agreement so
long as (i) before and after giving effect to such repurchase, no Default or
Event of Default shall have occurred and be continuing, (ii) no proceeds of the
Loans are used in connection with such repurchase and (iii) the Administrative
Agent, at the direction of the Required Lenders, shall have duly acknowledged a
written request of the Borrower substantially in the form of Exhibit N submitted
by the Borrower to the Administrative Agent outlining the proposed terms of such
stock repurchase."

        2.2.    Section 9.7 of the Credit Agreement.    Section 9.7 of the
Credit Agreement is hereby amended with effect from and after the Effective Date
by deleting the dollar amount "$600,000" appearing therein and substituting the
dollar amount "$1,500,000" therefor.

--------------------------------------------------------------------------------

        2.3.    Section 9.9 of the Credit Agreement.    Section 9.9 of the
Credit Agreement is hereby amended and restated in its entirety with effect from
and after the Effective Date as follows:

        "9.9    Minimum Consolidated EBITDA.    The Borrower will not permit
Consolidated EBITDA for any Test Period ending on the last day of a fiscal
quarter of the Borrower set forth below to be less than the amount set forth
opposite such fiscal quarter below:

Fiscal Quarter Ending Closest To


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

December 31, 2002 through June 29, 2003   $ 27,000,000 September 30, 2003   $
3,800,000 December 31, 2003   $ 2,200,000 March 31, 2004   $ 17,500,000 June 30,
2004   $ 24,000,000 September 30, 2004   $ 26,500,000 December 31, 2004 and
thereafter   $ 32,200,000

Notwithstanding that the foregoing covenant is measured on the last day of a
fiscal quarter, compliance is required at all times during such fiscal quarter."

        2.4.    Section 11 of the Credit Agreement.    The definition of "Credit
Documents" in Section 11 of the Credit Agreement is hereby amended and restated
in its entirety with effect from and after the Effective Date as follows:

        "Credit Documents" shall mean (a) this Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note, the Subsidiaries Guaranty, the Master Letter of Credit Agreement and each
Security Document; (b) any Interest Rate Protection Agreement, Foreign Exchange
Hedging Agreement and Other Hedging Agreements entered with any Lender or
Administrative Agent; and (c) any other instrument or agreement between the
Borrower or any Subsidiary and any Lender."

        2.5.    Section 11 of the Credit Agreement.    The definition of
"Revolving Loan Maturity Date" is hereby amended with effect from and after the
Effective Date by deleting the date "February 11, 2006" appearing therein and
substituting the date "August 11, 2006" therefor.

        2.6.    Exhibit N to Credit Agreement.    A new Exhibit N is hereby
added on the Effective Date to the Credit Agreement in the form of Exhibit N
hereto.

        3.    Waivers to Credit Agreement.    The Borrower has advised the
Administrative Agent and the Lenders that the Borrower is not in compliance with
Section 9.7 (Capital Expenditures) for the period ended June 30, 2003;
Section 9.8 (Consolidated Interest Coverage Ratio) for the Test Period ended
March 31, 2003; and Section 9.9 (Minimum Consolidated EBITDA) for the Test
Periods ended March 31, 2003 and June 30, 2003. Subject to the terms and
conditions of this Amendment, on the Effective Date, the Administrative Agent
and the Lenders hereby waive the Borrower's non-compliance with the
aforementioned covenants of the Credit Agreement as specifically described above
in this Section 3. The Administrative Agent's and the Lenders' waiver of
non-compliance with such Sections is limited to the specific instances of
failure described above in this Section 3 and shall not be deemed a waiver of or
consent to any other failure to comply with the terms of such Sections or any
other provisions of the Credit Documents. Such waiver shall not prejudice any
right or remedies which the Administrative Agent or the Lenders may have or be
entitled to with respect to any such other breach of such Sections or any other
breach of any provision of the Credit Documents.

        4.    Bailee Letters.    Borrower acknowledges that it has failed to
deliver to the Administrative Agent bailee letters substantially in the form
attached as Exhibit O hereto from each of the bailees listed on Schedule I
hereto and identified as missing a bailee letter. Borrower represents that
Schedule I hereto is a complete list of all bailees holding its or its
Subsidiaries (other than International Subsidiaries) Inventory as of the date
hereof. Notwithstanding any prior course of performance or dealing by the
Administrative Agent and the Borrower contrary to the Credit Agreement,
beginning on October 31, 2003, any Inventory of the Borrower or its Subsidiaries
(other than International

--------------------------------------------------------------------------------


Subsidiaries) that is stored with a bailee, warehouseman or similar party and
not covered by an acknowledged bailee letter or otherwise meeting the
requirements of the definition of Eligible Inventory in the Credit Agreement
shall not be considered Eligible Inventory and shall be excluded from the
calculation of the Borrowing Base.

        5.    Conditions to Effective Date.    The occurrence of the Effective
Date shall be subject to the satisfaction, on and as of the Effective Date, of
the following conditions precedent:

        (a)   The Borrower, the Subsidiary Guarantor, the Administrative Agent
and the Required Lenders shall have executed and delivered this Amendment.

        (b)   After giving effect to the waivers in Section 3, no Default or
Event of Default shall have occurred and be continuing under the Credit
Agreement and the representations and warranties of the Borrower in Section 7 of
the Credit Agreement and in Section 8 hereof shall be true and correct on and as
of the Effective Date and Borrower's execution and delivery of this Amendment
shall be deemed to constitute an affirmative certification as to the matters
specified in this clause (b).

        (c)   The Borrower shall have delivered to the Administrative Agent a
copy, duly certified by the secretary or assistant secretary of the Borrower, of
(i) resolutions of the Borrower's Board of Directors authorizing or ratifying
the execution and delivery of this Amendment and authorizing the borrowings
under the Agreement, as amended hereby, (ii) all documents evidencing other
necessary corporate action, and (iii) all approvals or consents, if any, with
respect to this Amendment.

        (d)   The Borrower shall have delivered to the Administrative Agent a
certificate of the secretary or an assistant secretary of the Borrower
certifying the names of the Borrower's officers authorized to sign this
Amendment and all other documents or certificates to be delivered hereunder,
together with the true signatures of such officers.

        (e)   The Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, such other documents as the Administrative Agent may
reasonably request.

        (f)    The Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, a legal opinion from counsel to Borrower in form and
substance satisfactory to the Administrative Agent.

        (g)   The Borrower shall have paid to the Administrative Agent an
amendment fee in an amount equal to Fifty Thousand Dollars ($50,000), which
amendment fee shall be fully earned and non-refundable when paid.

        6.    Effective Date Notice.    Promptly following the occurrence of the
Effective Date, the Administrative Agent shall give notice to the parties of the
occurrence of the Effective Date, which notice shall be conclusive, and the
parties may rely thereon; provided, that such notice shall not waive or
otherwise limit any right or remedy of the Administrative Agent or the Lenders
arising out of any failure of any condition precedent set forth in Section 5 to
be satisfied.

        7.    Ratification.    The parties agree that the Credit Agreement and
the other Credit Documents have not lapsed or terminated, are in full force and
effect, and are and from and after the Effective Date shall remain binding in
accordance with their respective terms, as amended hereby.

        8.    Representations and Warranties.    To induce the Administrative
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants that:

        (a)    No Breach.    The execution, delivery and performance of this
Amendment will not conflict with or result in a breach of, or cause the creation
of a Lien or require any consent under, the articles of incorporation of the
Borrower, or any applicable law or regulation, or any order, injunction or
decree of any court or governmental authority or agency, or any contract to
which the Borrower is a party or by which it or its property is bound.

--------------------------------------------------------------------------------

        (b)    Power and Action, Binding Effect.    The Borrower is duly
organized and is validly existing as a corporation under the laws of the State
of Delaware and has all necessary power and authority to execute, deliver and
perform its obligations under this Amendment; the execution, delivery and
performance by the Borrower of this Amendment has been duly authorized by all
necessary action on its part; and this Amendment has been duly and validly
executed and delivered by the Borrower and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms.

        (c)    Approvals.    No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency or any other Person are necessary for the execution, delivery or
performance by the Borrower of this Amendment, or for the validity or
enforceability thereof.

        9.    Certain Usages.    From and after the Effective Date, each
reference to the Credit Agreement in the agreements, documents or instruments
referred to or provided for in or delivered under the Credit Agreement shall be
deemed to refer to the Credit Agreement, as amended hereby.

        10.    Successors and Assigns.    This Amendment shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent, the Lenders
and their respective successors and assigns, except that the Borrower may not
transfer or assign any of its rights or interest hereunder.

        11.    Governing Law.    This Amendment shall be governed by, and
construed and interpreted in accordance with, the internal laws of the State of
Illinois.

        12.    Counterparts.    This Amendment may be executed in any number of
counterparts and each party hereto may execute any one or more of such
counterparts, all of which shall constitute one and the same document. Delivery
of an executed counterpart of a signature page to this Amendment by telecopy
shall be as effective as delivery of a manually executed counterpart of this
Amendment.

        13.    Expenses.    Whether or not the Effective Date shall occur,
without limiting the obligations of the Borrower under the Credit Agreement, the
Borrower agrees to pay, or to reimburse on demand, all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
negotiation, preparation, execution, delivery, modification, amendment or
enforcement of this Amendment and the other agreements, documents and
instruments referred to herein, including the reasonable fees and expenses of
Gardner Carton & Douglas LLP, special counsel to the Administrative Agent.

[Signature Page Follows.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Amendment has been executed as of the date
first above written.

    FIRST HORIZON PHARMACEUTICAL CORPORATION
 
 
By:
/s/  DARRELL BORNE      

--------------------------------------------------------------------------------

      Name: Darrell Borne
Title: Chief Financial Officer
 
 
LASALLE BANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent
 
 
By
/s/  PATRICK J. O'TOOLE      

--------------------------------------------------------------------------------

      Name: Patrick J. O'Toole
Title: Vice President
 
 
LASALLE BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/  PATRICK J. O'TOOLE      

--------------------------------------------------------------------------------

      Name: Patrick J. O'Toole
Title: Vice President

Accepted and Agreed for purposes of
its Guaranty:

FIRST HORIZON SERVICES, LLC  
By:
 
First Horizon Pharmaceutical Corporation
 
By:
 
/s/  DARRELL BORNE      

--------------------------------------------------------------------------------


      Name: Darrell Borne
Title: Secretary  

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.37



SECOND AMENDMENT AND WAIVER
